Case: 4:20-cr-00573-CDP-NCC Doc. #: 2 Filed: 09/17/20 Page: 1 of 4 PageID #: 7
                                                                                       FILED

                              UNITED STATES DISTRICT COURT                          SEP 1'17 2020
                              EASTERN DISTRICT OF MISSOURI                         U. S. DISTRICT COURT
                                    EASTERN DIVISION                             EASTERN DISTRICT OF MO
                                                                                          ST. LOUIS

UNITED STATES OF AMERICA,                     )
                                              )
                       Plaintiff,             )
                                              )
                 V.                           )      No.      4:20CR573 CDP-NCC
                                              )
YVONNE WOODS,                                 )
                                              )
                       Defendant.             )

                                         INDICTMENT

       The Grand Jury charges that:

                                      The Defendant

       1.      Af all times.relevant to this Indictment, defendant Yvonne Woods was a resident

of the City of St. Louis, Missouri, within the Eastern Division of the Eastern District of Missouri.

Defendant claimed to be home-bound and in need of receiving home health care benefits that

were funded by the Missouri Medicaid program.

                                           Background

                                The Missouri Medicaid Program

       2.      The Missouri Medicaid Program is a health care benefit program within the

meaning of 18 U.S.C. § 24(b) that affects interstate commerce and provides low income citizens

of Missouri with medical benefits, items, and services. Funded by federal and state tax revenue,

the Missouri Department of Social Services administers the Missouri Medicaid Program under

federal law, with guidance from the United States Department of Health and Human Services.

       3.      Under certain circumstances, the Missouri Medicaid program provides

reimbursement for personal care services delivered to beneficiaries in the home setting. Personal
Case: 4:20-cr-00573-CDP-NCC Doc. #: 2 Filed: 09/17/20 Page: 2 of 4 PageID #: 8



car.e services include meals, the cleaning and grooming of the beneficiary, medication

management, and other services. The goal of personal care services is to enable the beneficiary

to remain in the home setting with just outpatient treatment instead of long term inpatient stays in

hospitals and nursing homes.

       4.      All Medicaid providers, including personal care providers, must retain fiscal and·

medical records that fully document services billed to Medicaid for five years from the date of

service, and must furnish or make the records available for inspection or audit by the Missouri

Medicaid Program or its representative upon request. Failure to furnish, reveal, or retain

adequate documentation for services bill~d to the Medicaid Program may result in recovery of

the payments for those services not adequately documented and may result in sanctions to the

provider's participation in the Medicaid Program.

       5.      For personal care services, the records required by the program include log sheets

containing the name of the personal care attendant, the name of the beneficiary, the dates of

service delivery, the time spent with the beneficiary, the daily care activities performed on each

date, and the signature of the beneficiary and personal care attendant for each visit. Typically,

Missouri Medicaid use_s the amount of hours spent providing personal care services when

calculating the amount of reimbursement to provide, making the accuracy of the records

regarding which personal care services were perfoi:med over what timeframe material to the

program.

                Defendant's False Claims to the Missouri Medicaid Program

       6.      During 2013-2018, defendant made arrangements to receive and continue to

receive home health care from the Missouri Medicaid program through a local home health care

company. As part of these arra:p.gements, during 2013-2018, defendant underwent training and



                                                 2
     Case: 4:20-cr-00573-CDP-NCC Doc. #: 2 Filed: 09/17/20 Page: 3 of 4 PageID #: 9



    signed t~me-sheets on a regular basis. Among other information, the forms warned defendant

    that submitting inaccurate or false timesheets was a crime.

            7.     Initially, defendant received some home health care services from an attendant

    with the initials T.B. But on or about October 4, 2014, T.B. obtained a full time job with another

    employer, and stopped providing home health care services to the defendant. After on or about

    October 4, 2014, defendant set up a bank account using T.B.'s name and defendant's address and

    telephone number, defendant then submitted and caused to be submitted false time sheets to the

    . Missouri Medicaid program indicating that T.B. was regularly providing her wit]:i home health
\
    care services on a weekly basis. When the Missouri Medicaid Program paid these home health

    care claims without knowing of their false and fraudulent nature, defendant obtained and spent

    the program payments from the bank account that she had set up using T.B.'s name, including

    payments for utility bills, cellular telephone bills, food, and other personal expenditures.•

                                                 Counts 1-3

            8.     Paragraphs 1 through 7 are incorporated by reference, as if fully set forth herein.

            9.     On or about the dates indicated below, in St. Louis, Missouri, in the Eastern

    Division of the Eastern District of Missouri, and elsewhere,

                                           YVONNE WOODS,

    the defendant herein, made and caused to be presented to the Missouri Medica1d program claims

    upon and against the United States, that is, claims for home health care services rendered to

    defendant by T.B., knowing that the claims were materially false, fictitious, and fraudulent in

    that defendant then and there well knew said statements and representations were false, fictitious,

    and fraudulent, as T.B. was not providing any home health care services to defendant on the

    dates and times indicated in the time sheets.



                                                      3
Case: 4:20-cr-00573-CDP-NCC Doc. #: 2 Filed: 09/17/20 Page: 4 of 4 PageID #: 10



 COUNT      DATE OF OFFENSE            ACTUAL LOCATION OF T.B. ON THAT DATE
 I          May 1, 2019                T.B. at his job in University City, MO
 2          January 1, 2019            T.B. at his job in University City, MO
 3          January 1, 2018            T.B. at his job in University City, MO

     All in violation of Title 18, United States Code, Sections 287 and 2.



                                             A TRUE BILL.


                                             FOREPERSON

JEFFREY B. JENSEN
United States Attorney



A.U.S.A. ANDREW J. LAY, #39937




                                                4
